—Judgment, Supreme Court, New York County (Richard Andrias, J.), rendered September 14, 1994, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 171/2 years to life, unanimously affirmed.
Since defendant sought no further relief after his lone objection to the People’s summation prompted a curative instruction by the court, defendant’s current claims are unpreserved and we decline to review them in the interest of justice. Were we to review them, we would find that defendant was not deprived of a fair trial by the People’s summation, which was responsive to defendant’s summation (see, People v Salaman, 231 AD2d 464). Furthermore, the curative instruction served to eliminate any prejudicial effect. Concur—Milonas, J. P., Wallach, Rubin and Mazzarelli, JJ.